DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 04/21/2021 is acknowledged.
Claims 13-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/2021.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  Reference elements are not needed in claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  A print registration is not described in the application as filed.  It is unclear to examiner what a print registration is and how it is controlled with cross registration setting device, the linear pressure roll assembly and the ball screw for side registration and linear registration assembly

Claims 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the Dryer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the Web or Film" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the Quantity of Dryers" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the Dryers" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
5 recites the limitation "the Print bar" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the Print bar" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the Web or Film" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the Web or Film" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the Web or Film" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the Print registration" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the linear pressure roll assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the Ball screw" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the linear registration assembly" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the Photo sensor system" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the operator" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the infeed station" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation "the ultrasonic edge guide sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the infeed dancer roller" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the unwinder load cell" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the infeed load cell" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the outfeed station assembly" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the outfeed load cell roller" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the Nip roller" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the pneumatic pressure rubber roll" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the rewind load cell roller" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the outfeed dancer roller" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the pneumatic lay on roll" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the Web or Film" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Turner (US 8,939,338).
With regard to claim 1, Turner discloses a Web-Fed Inkjet Digital Printing Machine (10) comprising of one or more printing stations (20 & 40) wherein Web or Film (60) path [Fig. 1]is brought angularly downwards at an angle between 10° to 175° from horizontal position [Fig. 1] or radially downward at a radius of 5 mm (millimeters) to 4 meters after each colour or stage of Inkjet Printing [Fig. 1].
With regard to claim 2, where in Web or Film path can also be brought downwards first angularly and then radially or first radially and then angularly downwards, at the angles and radius mentioned in above claim 1 after each colour or stage of Inkjet Printing [Fig. 1].
With regard to claim 3, wherein the Dryers (16) are positioned on both or either sides of the Web or Film (60) [Fig. 1, 3].
With regard to claim 4, wherein the Quantity of Dryers can be one or more Numbers [quantity of dryers equivalent to two; Fig. 1, 3] and wherein the Dyers can be selected from group consisting of hot air type, thermic fluid type, steam heated or fluid heated type, electric heated type, infrared heated type or any mixture or combination from the group [dryer of the type directing heat and a flow of air at the print media; Col. 7; lines 21-23].
claim 5, wherein the Print bar with the Inkjet Printheads is positioned along with Web or Film (40) to print one or more colours per stage or per printing station [Fig. 1].
With regard to claim 6, wherein the arrangements of rollers guiding the Web or Film are installed at such angle or radius for the proper guiding and support of the Web or Film being brought down after each colour or stage of printing [Fig. 1, 3].
With regard to claim 7, wherein the Web or Film being printed can be of any material (substrates) from Plastic Films like Polyester (PET), PP (Polypropylene), BQPP, CPP, PE, LDPE and various other types of Plastic Mono or Multilayered Laminated or Coated Films and also Aluminum Foils, Paper, Paperboard, Coated Paper, Laminated Paper, Laminated Foils, Coated Foils, Coated and Laminated Foils or Laminates made from any Substrates of Plastic, Aluminum Foil, Paper whether Coated or not, All kinds of Textiles. [inkjet paper; Col. 5; line 59]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 8,939,338) as applied to claim 1 above, and further in view of Lewis, Jr. (US 6,026,172).
With regard to claim 9, Turner’s Web-Fed Inkjet Digital Printing Machine discloses all the limitations of claim 1 but does not disclose wherein there is individual inspection facility for the manual inspection of the printed Web or Film after each colour or stage of printing, for the operator to view' or 
However, Lewis, Jr. teaches an individual inspection facility (109) for the manual inspection of the printed Web or Film after stage of printing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the inspection facility taught be Lewis, Jr. to the Digital printing machine taught by Turner in order that either side of the printed web substrate can be viewed. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 8,939,338) as applied to claim 1 above, and in view of Fukusaka (US 2014/0027971) and further in view of Lewis, Jr. (US 6,026,172).
With regard to claim 10, Turner’s Web-Fed Inkjet Digital Printing Machine discloses all the limitations of claim 1 but does not disclose wherein the tension control and guiding of the unwinding Web or Film throughout the printing is controlled in the infeed station with the ultrasonic edge guide sensor, the infeed dancer roller, the unwinder load cell, the infeed load cell, pneumatic pressure rubber roll and Nip roller infeed with Servo Motor/Motor.
However, Fukusaka teaches an ultrasonic guide sensor (7) disposed on a side of a conveying path guide (319a, 319b).
In addition Lewis, Jr. teaches a Servo Motor/Motor (3002) that controls the gears [Col. ; lines ; Fig. 30].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine an ultrasonic guide sensor to the digital printing machine of Turner in order to transmit ultrasonic waves to a web conveyed [Abstract] and combine a servo motor/motor to the digital printing machine of Turner in order to provide remote movement to an assembly.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 8,939,338) as applied to claim 1 above, and in view of Fukusaka (US 2014/0027971) and further in view of Katagami (US 2016/0129702).
With regard to claim 12, Turner’s Web-Fed Inkjet Digital Printing Machine discloses all the limitations of claim 1 but does not disclose wherein pre-coater and post-coater are incorporated to give a pre coating and post coating to the Web or Film.
However, Katagami teaches a pre-coater (32p) and a post-coater (32r) [Fig. 1]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a pre-coater and a post-coater to the printing machine of Turner in order to apply a background color before and after printing. [Para. 0032 & 0064]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853